On a trial of this case before the judge, without a jury, the defendant was acquitted. Whereupon the solicitor of the Nineteenth judicial circuit gave notice of appeal to this court.
We have read this record and we agree with the court that the prosecution was frivolous. It has come to a pretty pass in this State when a young country boy is in jeopardy of being sent to the chain gang when he is found in possession of one squirrel way out in the country and in the woods.
We do not wish to condemn, generally, the game laws as they now exist, but the administration should, at all times, be reasonable and the laws should be enforced for the protection of the wild game. But frivolous prosecutions should never be brought, and when they are brought the case should promptly be dismissed, just as was done in this case.
However, whatever the facts were, the defendant was discharged by the trial court, and so far as we know the State has no right to an appeal in cases of this character.
The appeal is dismissed. *Page 33